Appeal by the defendant from a judgment of the County Court, Westchester County (West, J.), rendered February 25, 1987, convicting him of grand larceny in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is modified, on the law, by reducing the defendant’s conviction of grand larceny in the third degree to petit larceny, and vacating the sentence imposed; as so modified, the judgment is affirmed.
The record supports the People’s concession that the defendant’s conviction of grand larceny in the third degree should be reduced to petit larceny (see, People v Behlog, 74 NY2d 237). Since the defendant has already served the maximum period to which he could have been sentenced on a conviction for petit larceny, there is no need to remit the matter for resentencing (see, People v Cromwell, 150 AD2d 715). Bracken, J. P., Lawrence, Eiber, Harwood and Rosenblatt, JJ., concur.